ORDER
PER CURIAM.
Michael Harris (hereinafter, “Movant”) appeals from the denial of his Rule 29.15 post-conviction motion after an evidentiary hearing. Movant was convicted of two counts of burglary in the second degree, Section 569.170 RSMo (2000), one count of felony stealing, Section 570.030 RSMo (2000), and one count of felony failure to appear, Section 544.665 RSMo (2002). Movant’s convictions were affirmed on direct appeal. State v. Harris, 103 S.W.3d 784 (Mo.App. E.D.2002). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied after an evidentiary hearing.
Movant raises two points on appeal. Movant claims the motion court clearly erred in denying his Rule 29.15 motion in that trial counsel was ineffective for failing to: (1) investigate and present an alibi witness; and (2) raise the corpus delicti rule in order to exclude Movant’s confessions regarding the burglaries.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court’s decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).